Citation Nr: 1231521	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  00-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for impotence. 

4.  Entitlement to an evaluation in excess of 40 percent for a right shoulder disability from May 29, 2004.

5.  Entitlement to service connection for bladder dysfunction.  

6.  Entitlement to service connection for bowel dysfunction.  

7.  Entitlement to service connection for a cervical spine/spinal cord condition.  

8.  Entitlement to service connection for loss of sensory and motor function of the right and left upper extremities.  

9.  Entitlement to service connection for loss of sensory and motor function of the right and left lower extremities.

[The issues of service connection for memory loss and service connection for a psychiatric disorder, to include major depressive disorder, are the subject of a separate decision].  


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from June 1964 to July 1965 and from October 1990 to April 1991, with additional service in the Reserves. 

As to issues 1-4 listed on the first page of this appeal, this matter comes before the Board of Veterans' (Board) on appeal from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In a March 2006 decision, the Board, in pertinent part, adjudicated the above issues.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2006, the Court granted a Joint Motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board decision as to the issues currently on appeal, and remanded the matter to the Board for compliance with the instructions in the joint motion. 

In June 2007 the Board remanded these issues to the RO via the Appeals Management Center (AMC) for additional development. 

In October 2010, the Board, in pertinent part, denied the issues of service connection for hearing loss, a back disability, and impotence, and also denied an evaluation in excess of 10 percent for the Veteran's right shoulder disorder.  

Thereafter, the Veteran appealed these issues to the Court.  

In a June 2011 Joint Motion for Remand, the parties requested that the denials of service connection for hearing loss, a back disorder, and impotence be vacated and remanded for actions consistent with the joint motion.  

As to the issue of an increased evaluation for a right shoulder disorder, the parties noted that the RO, in a July 2010 rating determination, had increased the Veteran's right shoulder disability evaluation from 10 to 40 percent, effective May 29, 2004.  The parties requested that the matter be remanded for the Board to address whether a disability evaluation in excess of 40 percent from May 29, 2004, was warranted.  

Later that month, the Court granted the joint motion for actions consistent with terms of the joint motion.  

As to issues 5-9 on the title page of this decision, these issues come before the Board on appeal from a July 2011 rating determination, which denied service connection for the above claimed disorders.  Thereafter, the Veteran, through his attorney, filed a notice of disagreement with the denials.  To date, a statement of the case has not been issued on the above denials.  As such, the issues must be remanded for the issuance of a statement of the case.  

The issues of entitlement to service connection for hearing loss; a back disability; impotence; bladder dysfunction; bowel dysfunction; a cervical spine/spinal cord condition; loss of sensory and motor function of the right and left upper extremities; and loss of sensory and motor function of the right and left lower extremities; are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  The Veteran will be notified if further action is required on his part.

In this regard, it is important to note that the Veteran has two representatives, each (it appears) representing the Veteran on different appeals, filing, in some cases, additional appeals at different stages of the appeals process, creating confusion and delay.  The Veteran and his representatives are asked to better coordinate their actions in order to expedite the adjudication of this case. 


FINDING OF FACT

With regard to service-connected calcific tendonitis of the right shoulder with degenerative arthritis, the Veteran has been assigned the highest disability evaluation available under DC 5201; there has been no demonstration of unfavorable ankylosis with abduction limited to 25 degrees; fibrous union of the major arm; nonunion (false flail joint); or loss of head of (flail shoulder); nor has nonunion or malunion of the clavicle or scapula been demonstrated. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for calcific tendonitis of the right shoulder (dominant) with degenerative arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203, 5204, 5205 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

As noted above, based upon the Joint Motion for Remand, the Board will be addressing the issue of whether an evaluation in excess of 40 percent is warranted for calcific tendonitis of the right shoulder with degenerative arthritis from May 29, 2004, to the present.  

Diagnostic Code 5200 rates favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, as 30 percent for the major arm.  Ankylosis that is intermediate between favorable and unfavorable ankylosis warrants a 40 percent evaluation.  Unfavorable ankylosis with abduction limited to 25 degrees is assigned a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Where arm limitation of motion is limited to 25 degrees from the side, a 40 percent evaluation is assigned for the major side, and 30 percent is assigned for the minor side.  Limitation of motion midway between the side and shoulder level contemplates a 30 percent and 20 percent evaluation for the major and minor sides, respectively; while limitation of motion at shoulder level contemplates a 20 percent evaluation.  Diagnostic Code 5201. 

Under Diagnostic Code 5202, for impairment of the humerus in the major arm, a 20 percent rating is granted when there is malunion, with moderate deformity, for the minor arm, it is also 20 percent; a 30 percent rating is granted when there is marked deformity for the major arm and 20 percent for the minor.  Also under Diagnostic Code 5202, for recurrent dislocations of the major and minor arms at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent rating is granted when there are frequent episodes and guarding of all arm movements for the major arm and 20 percent for the minor arm.  A 50 percent rating is granted for fibrous union of the major arm and 40 percent for the minor arm; a 60 percent rating is granted for nonunion (false flail joint) of the major arm and 50 percent for the minor arm; and an 80 percent rating is granted for loss of head of (flail shoulder) for the major arm and 70 percent for the minor arm. 

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in the major or minor arm, a 10 percent rating is granted for malunion or nonunion without loose movement; a 20 percent rating is granted for nonunion with loose movement or for dislocation.

A review of the record reveals that a May 29, 2004 MRI of the right shoulder showed significant changes of the glenohumeral joint and acromioclavicular joint associated with superior migration of the humeral head.  There was also evidence of limitation of motion of the shoulder.  

At the time of his November 2009 VA examination, the Veteran reported having constant right shoulder pain, muscle weakness, and decreased range of motion.  He stated that the right shoulder pain was exacerbated by doing overhead movements or with cold and rainy days.  He used etodolac 400 milligrams twice a day as needed.  Response to treatment had been good.  There were no side effects from the treatment.  The Veteran had not been recently hospitalized for his shoulder.  He was noted to be right hand dominant.  

The right shoulder did not have any deformity, giving way, or instability.  There was pain, stiffness, weakness, incoordination, and decreased speed of the joint motion.  There were no episodes of dislocation or locking.  There was no effusion.  The Veteran did have shoulder tenderness.  He reported having severe flare-ups on a weekly basis which would last hours.  These occurred with overhead movement or with cold or rainy days.  

Physical examination revealed crepitus, tenderness, weakness, and guarding of movement.  

Active range of motion revealed right flexion from 0 to 25 degrees.  Abduction was from 0 to 12 degrees.  Right internal rotation was from 0 to 12 degrees and right external rotation was from 0 to 16 degrees.  There was objective evidence of pain with active motion on the right side.  

Range of motion after repetitive motion was from 0 to 22 degrees for flexion and 0 to 10 degrees for abduction.  The Veteran had internal rotation from 0 to 10 degrees and external rotation from 0 to 13 degrees.  There was objective evidence of pain following repetitive motion and additional limitation of motion after repetitive motion as noted above.  There was no joint ankylosis.  There was evidence of moderate right supraspinatus and infraspinatus muscle atrophy.  

A MRI of the right shoulder revealed a chronic full thickness tear of the supraspinatus and infraspinatus tendon with retraction; osteoarthritis; and tendinopathy of the infraspinatus tendon.  X-rays of the right shoulder revealed no fracture, bone destruction, or anterior dislocations.  

The Veteran was noted to be unemployed, having retired in 2005, due to physical and mental disabilities.  The examiner rendered diagnoses of right shoulder full rotator cuff tear; right infraspinatus tendinopathy; and right shoulder degenerative joint disease.  The right shoulder disorder was noted to have a moderate effect on chores, recreation, and traveling.  It was reported to have a severe effect on shopping, feeding, bathing, dressing, toileting, grooming, and driving.  It prevented exercise and sports.  

Muscle examination revealed that the Veteran had muscle strength of 4/5 for Muscle groups I and 2.  Muscle group 3 revealed 3/5 strength.  Muscle group 4 was noted to be injured, specifically the supraspinatus, infraspinatus, and the teres minor.  Muscle strength was found to be 1/5.  Muscle groups 5 and 6 were found to have 5/5 strength.  There was no intermuscular scarring.  There was also no nerve damage.  There was tendon damage to the supraspinatus and infraspinatus.  There was no bone damage or herniation damage.  The examiner rendered a diagnosis of chronic full thickness tear of the supraspinatus and infraspinatus tendon with muscle retraction.  The examiner reported the same impact on the activities of daily living that had been previously reported.  

The examiner stated that he considered the right shoulder full rotator cuff muscles tear less likely as not caused by his service-connected right shoulder condition.

In a December 2009 addendum report, the Veteran indicated that the rotator cuff tear and calcific tendonitis were different disease entities with different pathological process, although same anatomical area.  He further indicated that he could not determine the degree of limitation of motion of the right shoulder that was attributable to the nonservice-connected full rotator cuff tear without resorting to mere speculation but it could be said that the chronic rotator cuff tear was a far more serious condition than the right shoulder calcific tendonitis and chronic rotator cuff tear could end up in a dangerous surgery with serious disability.  

The Veteran has been assigned the highest disability evaluation available under DC 5201.  Unfavorable ankylosis with abduction limited to 25 degrees has not been demonstrated as ankylosis has not been reported.  Thus, a 50 percent disability evaluation would not be warranted under DC 5200.  Fibrous union of the major arm; nonunion (false flail joint); or loss of head of (flail shoulder) have also not been shown.  Moreover, nonunion or malunion of the clavicle or scapula has not been demonstrated.  As none of the above have been demonstrated, an increased evaluation under any Diagnostic Code in the 5200 series is not warranted.  As such, the criteria for an evaluation in excess of 40 percent have not been met.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his symptoms, which include right shoulder pain and limited motion.  His complaints are credible.  The Veteran's complaints have been considered in evaluating the disability at issue; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating.

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011). 

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present.  See 38 C.F.R. § 4.1 (2011). 

Although the Veteran's right shoulder problems impact his ability to perform certain activities of dally living, the medical findings do not indicate that the disorder causes "marked" interference with employment.  The Veteran has retired from work as result of a combination of disabilities, both physical and mental.  There is no medical evidence that this disability, by itself, causes "marked" interference with employment.  There is also no evidence of frequent periods of hospitalization due to this service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the increased rating claim for an evaluation in excess of 40 percent for a right shoulder disability from May 29, 2004, and the doctrine is not for application with respect to this issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  In August 2007, August 2009, and December 2009, January 2005 and August 2010 letters, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters also told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice as to the disability rating and effective date elements of the claim in the August 2007 and December 2009 letters. 

These letters were sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained insofar as possible.  The Board also reviewed "Virtual VA" for any other pertinent records.  

As it relates to the increased evaluation issue, the Veteran was afforded a VA examination in November 2009 with an addendum prepared in December 2009.  Information obtained from this examination is sufficient in order to properly address this issue.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative, and through testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

ORDER

An evaluation in excess of 40 percent for calcific tendonitis of the right shoulder (dominant) with degenerative arthritis, is denied.  


REMAND

As it relates to the claim of service connection for a low back disability, the Board notes that the parties, in the Joint Motion for Remand, indicated that the record contained several reports from October 1991, after the truck accident, where the Veteran complained of back pain, and which showed that he was diagnosed with spondylosis, narrowing intervertebral disc space, and discogenic disease.  The parties noted that the Board found that this was not evidence that the Veteran injured his back in service or that the back symptoms were related to his period of service.  The parties indicated that the Board did not support this statement with adequate reasons or bases as to why the diagnoses were not entitled to probative weight.  

The parties further noted that the Board made a finding that the Veteran's back disability was acute and transitory.  The parties observed that in making this finding, the Board did not address the 1997 medical report, wherein it was noted that the Veteran could not bend forward to touch his toes or other evidence noting the Veteran's complaints of back pain and symptomatology.  The parties stated that the Board did not explain how a report of symptoms existing six years after the truck accident could be reconciled with the Board's finding that the Veteran had an acute or transitory back disability.  

The parties also indicated that at the same time the Board found that the Veteran had an acute and transitory back disability and never had any recurrent back pain, it found that the Veteran had injured his back after service.  The parties noted that the Board found that the post-service accidents alone were the cause of the Veteran's disability.  They stated that the Board did not find any evidence in the record to support this finding, to include addressing back symptoms documented in 1991 and 1997.  

The parties also noted that the Board stated that the injury and treatment the Veteran received after the truck accident did not include his back.  They noted that contrary to this statement, radiology evidence showed that the Veteran's back was x-rayed in October 1991 because the Veteran continued to experience back pain, and he was diagnosed with back strain and lumbar myositis.  The parties noted that the Board should address this favorable evidence and also address that the Veteran first claimed entitlement to a back disorder two months after the inservice accident.  

The parties further indicated that there was no basis for the Board's finding that the Veteran could not have injured his back in service and post-service.  It noted that the Board found that because the Veteran reported multiple similar injuries, he was not credible to say that he suffered an initial injury in service.  

The parties also noted that the Board did not adequately address the evidence relating to the Veteran's 1997 automobile accident which caused him to experience neck, back, and right shoulder pain.  They observed that although the report of accident indicated that the car accident was not actually in the line of duty, because the Veteran was proceeding to inactive duty for training (INACDUTRA) when he was injured, the report stated that the injury was considered to be in the line of duty.  The parties noted that the RO addressed this in the statement of the case issued in May 2000, but the Board did not address whether this theory of entitlement was still pending.  The parties noted that this theory of entitlement had to be addressed.  

In addition the joint remand, the Veteran's attorney submitted an April 2012 letter from A. A., M.D., who indicated that he had been asked to provide a medical opinion with regard to the claim of service connection for low back pain.  He noted the March 1991 inservice fall and observed the Board's findings in its October 2010 decision.  He stated that the fact that the Veteran's back pain was not immediately noted was of no consequence and that he found medically untenable the Board's conclusion that the Veteran did not injure his back in service.  He observed that the Veteran's exam months after the trauma showed signs of lumbar spasm and that there was no other injury noted between the trauma and the medical examination later that year.  Therefore, it could be concluded that it was more likely than not that the Veteran's continued lumbar pain was related to his inservice injury.  

Based upon the above, the Veteran should be afforded a VA examination to determine the etiology of any current lumbar spine disorder, and its relationship, if any, to his period of service, including any injury that the Veteran may have sustained during service.  

As it relates to the claim of service connection for hearing loss, the Board notes that the parties, in the June 2011 Joint Motion, indicated that the record in this case showed that the Veteran's hearing disability worsened between 1987 and 1991.  They observed that the Board noted this increase but found that since the disability would have been noncompensable under the rating schedule, the Veteran was not entitled to service connection based upon a theory of aggravation.  The parties found that this reasoning was contrary to the Secretary's regulations and the Court's longstanding guidance on this issue.  The parties agreed that this matter should be remanded for the Board to adequately address and apply the Secretary's regulations and the Court's guidance as to whether the Veteran's preexisting hearing disability was aggravated by his second tour of duty.  The parties also noted that the Board should also address whether a medical examination was necessary to obtain this information.  

A review of the record reveals that the Veteran was noted to have decibel level readings of 15, 10, 10, 20, and 50, in the right ear and 15, 10, 10, 60 and 50, in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz at the time of his 1987 audiological evaluation, and decibel level readings of 20, 15, 10, 15, and 50 in the right ear and 20, 10, 10, 55, and 45 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz at the time of his April 1991 service separation examination.  

The Board further observes that the Veteran was found to have decibel level readings of 15, 15, 15, 35, and 65 in the right ear and 15, 20, 25, 55, and 65 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz at the time of an April 1998 VA examination.  

As the Board notes that there was technically some increase in severity when comparing decibel level readings at 500 and 1000 Hertz in the right ear and at 500 Hertz in the left ear when reviewing the 1987 and 1991 results, and increases in severity at the 3000 and 4000 Hertz levels for the right ear and at the 1000, 2000, 3000, and 4000 Hertz levels for the left ear when comparing the 1991 to 1998 results, a VA audiological evaluation is warranted to determine whether the Veteran's hearing loss underwent an increase in severity during his period of active service from October 1990 to April 1991.  

As to the impotence claim, the parties noted that the claim of entitlement to service connection for impotence was inextricably intertwined with the claim of service connection for a low back disorder as the appellant stated that his impotence may be related to his back claim.  The parties observed that when denying the Veteran's claim for entitlement to service connection, the Board stated that the appellant's impotency was the result of treatment for lymphoma and not due to an undiagnosed illness; however, it did not address whether the Veteran's impotence was secondary to his back claim.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

As it relates to the issues of service connection for bladder dysfunction; bowel dysfunction; a cervical spine/spinal cord condition; loss of sensory and motor function of the right and left upper extremities; and loss of sensory and motor function of the right and left lower extremities, which were denied in the June 2011 rating determination and for which a notice of disagreement was received in April 2012, a statement of the case has not been issued as it relates to these issues.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current back disability.  All indicated tests and studies are to be performed and all findings must be reported in detail.  The claims folder, a copy of this remand, and all other pertinent evidence must be made available to the examiner and the examiner must note such review in his/her report.  Following examination, the examiner is to provide the following opinion: 

Is it at least as likely as not (50 percent probability or greater) that any current back disorder is related to the Veteran's period of active service?  In this regard, the examiner should consider the Veteran's statements regarding his inservice back problems, in addition to his statements regarding the continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Reference should also be made to the March 1991 inservice fall and the findings made at the time of the October 1991 VA examination when rendering an opinion.  Detailed rationale for each opinion must be provided.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss.  The claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination and note such review in the report.  All tests and studies deemed necessary by the examiner should be performed and all findings should be reported in detail.  Based on a review of the claims file and the clinical findings of the examination, the examiner is first requested to provide an opinion as to whether it is at least as likely as not that (50 percent probability or greater) that the Veteran's current hearing loss is related to his initial periods of active service covering the time periods from June 1964 to July 1965 and from October 1990 to April 1991.   

As it relates to the Veteran's period of active service from October 1990 to April 1991, based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide an opinion as to whether there is clear and unmistakable evidence of record indicating that the Veteran's hearing loss preexisted this period of service.  If such clear and unmistakable evidence is found, the examiner is next requested to provide an opinion as to whether there is clear and unmistakable evidence showing that the disability did not worsen in service beyond natural progression during this period of service. 

Complete detailed rationale should be provided for all provided opinions and conclusions.

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current impotence.  All indicated tests and studies should be performed and all finding must be reported in detail.  The claims folder and a copy of this remand must be made available for review and the examiner should note such review on the report.  The examiner is to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current impotence, if found, is related to the Veteran's period of service.  If not, is it at least as likely as not that any current low back disorder caused or aggravated (permanently worsened) any current impotence?  Complete detailed rationale must be supplied with regard to all the above opinions. 

4.  Review the claims file.  If any development is incomplete, take corrective action before readjudication.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the RO must readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran's attorney must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review. 

6.  Issue a statement of the case on the issues of entitlement to service connection for bladder dysfunction; bowel dysfunction; a cervical spine/spinal cord condition; loss of sensory and motor function of the right and left upper extremities; and loss of sensory and motor function of the right and left lower extremities.  The issues should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


